Citation Nr: 0519184	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  93-01 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
multiple sclerosis.

2.  Entitlement to an increased rating for residuals of a 
left tibia and fibula injury, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
April 1970.

This matter arises from various decisions rendered since 
April 1991 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  In the aggregate, 
these declined to reopen a previously denied claim for 
service connection for multiple sclerosis, and increased a 20 
percent disability rating for residuals of an injury to the 
left tibia and fibula to 30 percent.  The case was forwarded 
to the Board of Veterans' Appeals (Board) for appellate 
consideration.

By decision dated in May 2000, the Board denied the claims 
now pending on appeal.  The appellant appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  This resulted in a joint motion for remand and to 
stay further proceedings submitted to the Court by the 
appellant and the Secretary of Veterans Affairs.  By order 
dated in February 2001, the Court granted the joint motion, 
vacated the Board's May 2000 decision, and remanded the 
matters to the Board for further action consistent therewith.

The Board remanded the issues in August 2001.  The RO 
undertook additional development and denied the claims in an 
April 2005 supplemental statement of the case (SSOC).  The 
case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  In March 1988, the Board denied the veteran's claim for 
service connection for multiple sclerosis.

3.  The evidence associated with the claims folder since the 
March 1988 Board decision, when considered alone or in 
conjunction with all of the evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

4.  The competent medical evidence shows that the veteran's 
left knee has range of motion from zero to 110 degrees, with 
instability and pain; there is no non-union of the tibia and 
fibula or atrophy.


CONCLUSIONS OF LAW

1. The March 1988 Board decision that denied service 
connection for multiple sclerosis is final.  38 U.S.C.A. §§ 
7103(a), 7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 
(2004).

2. The evidence received since the March 1988 Board decision 
is not new and material, and the veteran's claim has not been 
reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).

3.  The criteria for an evaluation in excess of 30 percent 
for residuals of a left tibia and fibula injury have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257, 5261, and 5262 (2004).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded the VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA.  
The RO provided the appellant with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claims in the rating decisions on appeal, 
the corresponding statements of the case, and various SSOCs, 
dated as recently as April 2005 (after the Board's August 
2001 remand).  Additionally, the RO sent the veteran a letter 
in November 2001 that explained the notice and duty to assist 
provisions of the VCAA, including the respective 
responsibilities of VA and the veteran to identify and/or 
secure evidence; listed the evidence; and asked the veteran 
to submit and authorize the release of additional evidence.  
Accordingly, the Board finds that the appellant has been 
afforded all notice required by statute.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
available service and post-service medical records.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  VA also 
conducted relevant VA medical examinations.  There is no 
indication from the claims folder or allegation from the 
appellant that any relevant evidence remains outstanding.  
Therefore, the Board finds that the duty to assist is met.  
38 U.S.C.A. § 5103A.

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  As he has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claims will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

New and Material Evidence

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  See 38 U.S.C.A. §§ 1110, 5107(a); 
38 C.F.R. § 3.303.  Service connection may be presumed for 
multiple sclerosis if such becomes manifest to a compensable 
degree within seven years following separation from active 
service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The veteran first filed a claim for service connection for 
multiple sclerosis in April 1986.  His central contention was 
not that this was first diagnosed during service, but rather 
that the manifestations of such first became apparent within 
the presumptive seven-year period.  The RO denied this claim 
in August 1986.  In April 1987 correspondence, the veteran 
stated that he first sought treatment for various symptoms, 
including loss of balance, in 1975, and that he was treated 
with medication before he first sought hospital testing.  The 
Board likewise denied service connection in a March 1988 
decision, finding that the medical evidence then of record 
showed that the earliest manifestations of multiple sclerosis 
were not until 1978, after the seven year presumptive period 
expired.  The March 1988 Board decision is final.  See 38 
U.S.C.A. § 7104(b); 38 C.F.R. §§ 20.1100, 20.1105.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  New and material 
evidence, as it applies to this case, is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  

The Board notes that new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  See 66 Fed. Reg. at 45,630 (codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. at 45,620.  Since 
the current claim was filed prior to that date, the old 
version of the regulation is applicable in this case.

The first step in analyzing a case such as the instant one 
requires determining whether the newly presented evidence 
"bears directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue at 
hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually proves an 
issue."  See Routen v. Brown, 10 Vet. App. 183, 186(1997) 
(citing Black's Law Dictionary 1203 (6th ed. 1990)).  Second, 
the evidence must actually be shown to be "new," and not of 
record when the last final decision denying the claim was 
made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  In 
other words, the evidence cannot be cumulative or redundant.  
See 38 C.F.R. § 3.156(a).  The final step of the analysis is 
whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  See Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998) (citing 38 C.F.R. § 3.156(a)).  This does not mean that 
the evidence warrants a revision of the prior determination.  
It is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge at 1363 (citing 
"Adjudication; Pensions, Compensation, Dependency: New and 
Material Evidence; Final Definition," 55 Fed. Reg. At 52274 
(1990)).  The credibility of the new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all of the tests are satisfied, the claim must be 
reopened.

Evidence available to the Board in March 1988 included 
voluminous treatment records.  In substance, these reflect 
that the veteran had complaints of right-sided paresthesia in 
August 1978, for which he sought private treatment.  The 
veteran reported then that his paresthesia began about a 
month before admission.  While a battery of tests were 
performed, including a lumbar puncture and a CAT scan, the 
etiology of this was unknown.  The veteran thereafter 
developed other symptoms, which culminated in a diagnosis of 
multiple sclerosis in 1985.  Looking at the various treatment 
records in context, the Board found that the earliest 
symptoms of multiple sclerosis, including paresthesia, were 
manifest in 1978, after the presumptive seven-year period.  
In doing so, the Board also considered the veteran's April 
1987 correspondence, but found that the evidence then showed 
the earliest onset of multiple sclerosis to be 1978.

The veteran filed this current claim to reopen in January 
1991.  In support of his claim, the veteran submitted 
additional treatment records.  In pertinent part, these 
records are photocopies of the records that the Board had 
available in March 1988, or essentially duplicative.  In 
essence, these relate that the veteran first had symptoms 
later identified as manifestations of multiple sclerosis in 
1978.  Other records submitted since the prior Board decision 
include some service medical records pertaining to the 
veteran's service-connected left knee.  In addition, the 
veteran was provided a hearing before an RO hearing officer 
in August 1992.  The veteran stated that he used a scooter 
because of weakness from his multiple sclerosis, and that he 
required multiple medications.

The veteran has submitted no additional pertinent medical 
records since May 2000, the date of the VA denial that was 
vacated by the Court.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a finding 
that the veteran has submitted new and material evidence to 
reopen his previously denied claim for service connection for 
multiple sclerosis.  As noted above, the additional evidence 
is duplicative of the evidence previously considered, or in 
the case of service medical records, not relevant.  As such, 
the Board finds that the additional evidence submitted, when 
considered alone or in conjunction with all of the evidence 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim.  
Further, as the evidence submitted is not "new and material" 
as contemplated by law, this evidence does not provide a 
basis to reopen the veteran's claim of service connection for 
multiple sclerosis.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  In declining to reopen this claim, the Board is 
sympathetic to the veteran.  Nonetheless, in this claim, he 
has not submitted new and material evidence sufficient to 
reopen his previously denied claim.

The Board is aware of the assertions by the veteran's 
attorney that he warrants presumptive service connection for 
multiple sclerosis, under 38 C.F.R. § 3.307(a)(2), because it 
was noted within the presumptive period.  She asserts that 
the date of his separation was 1972, when he was put on 
permanent retirement, rather than April 1970, when he was put 
on the Temporary Disability Retirement List (TDRL).  

The Board finds that these assertions do not warrant 
reopening the veteran's claim for service connection for 
multiple sclerosis.  The evidence on which the veteran's 
attorney relies (his service personnel records) was already 
of record at the time of the March 1988 Board decision.  To 
the extant that the veteran is asserting a claim of clear and 
unmistakable error in the March 1988 Board decision, or 
seeking reconsideration of that decision, he must file a 
motion with the Board.  38 C.F.R. §§ 20.1000, 20.1400 (2004).  
As yet, the veteran has not done so.  

As the preponderance of the evidence is against the 
application to reopen the claim for service connection for 
multiple sclerosis, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Increased Evaluation

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

The Rating Schedule does not provide an evaluation in excess 
of 30 percent for recurrent subluxation or lateral 
instability of a knee.  Diagnostic Code 5257.

Limitation of extension of a knee to 30 degrees warrants a 40 
percent evaluation.  Diagnostic Code 5261.

Impairment of the tibia and fibula consisting of nonunion, 
with loose motion, requiring a brace, warrants a 40 percent 
evaluation.  Diagnostic Code 5262.  

Ankylosis of the knee in flexion between 10 degrees and 20 
degrees warrants a 40 percent evaluation.  Diagnostic Code 
5256.  In this respect, the Board notes that ankylosis is the 
immobility and consolidation of a joint.  Lewis v. Derwinski, 
3 Vet. App. 259 (1992).

A knee disability may also be rated under Diagnostic Codes 
5258, 5259, 5260 and 5263.  However, because these codes do 
not provide for evaluations in excess of 30 percent, they are 
not applicable to this case as the left knee disability at 
issue in this appeal is currently rated 30 percent disabling.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2004).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran began to complain of left knee pain shortly after 
his entrance into active service in August 1969.  He 
continued to be symptomatic even after conservative therapy, 
and in October 1969, a transverse fracture line through the 
proximal tibia was visualized on X-ray.  In addition, a well-
circumscribed lesion on the proximal tibia was noted.  The 
veteran received a medical retirement from active service in 
April 1970 as a result of the fracture.  An August 1986 
rating decision granted service connection for a left knee 
disability, and awarded a 10 percent evaluation under 
Diagnostic Code 5262 based upon impairment of the tibia and 
fibula.

Complete service medical records are not available, as some 
were apparently lost. The VA has a heightened duty to explain 
the reasons and bases for its decision when the veteran's 
service medical records are missing.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Some records are 
available, however, and any absence of records is by no means 
dispositive of this claim for an increased evaluation, as 
current symptoms are the most important factor in evaluating 
a service connected disability.

The veteran filed this current claim for an increased 
evaluation in January 1991.  After the initial April 1995 
Board remand, a November 1995 rating decision granted a 30 
percent evaluation for residuals of an injury to the left 
tibia and fibula with instability under Diagnostic Code 5257.

The veteran has been provided numerous VA examinations during 
the course of this claim, with the first in July 1992.  The 
veteran appeared in an electric wheelchair, although he could 
walk short distances.  The veteran's diagnosis of multiple 
sclerosis was noted. X-rays of the left knee showed no 
fracture, dislocation or degenerative changes, although there 
was evidence of buckling of the medial tibial cortex about 
two inches below the knee, which was postulated may have been 
the site of the original fracture.  Range of motion was from 
zero to 120 degrees.  There was no instability.

The veteran informed the RO hearing officer in August 1992 
that while walking he would have to concentrate, as if he 
twisted his left knee a certain way it would give out.  He 
also testified that he used an artificial foot osthesis as a 
result of foot drop.  In addition, the veteran stated that he 
used a knee brace and medication as treatment.

As a result of the April 1995 VA examination, the veteran was 
provided a fee-basis examination by a private examiner.  The 
veteran recounted the events that led to his initial injury, 
and that since then he had had left knee pain and discomfort.  
The examiner noted the veteran's multiple sclerosis.  X-rays 
showed irregular sclerosis and interruption in the proximal 
tibia, which the examiner attributed to the in-service 
injury.  There was no evidence of ligamentous or meniscal 
tear.  Notably, the left calf measured 34 centimeters, while 
the right calf measured 36 centimeters, at the widest part of 
the calf.  The veteran wore a brace on the left knee, and was 
described as very unstable without its use.  The examiner 
also commented on the veteran's overall lack of stability, 
which was attributed in large part to his multiple sclerosis.

As a result of the September 1996 Board remand, the veteran 
was provided another VA examination in March 1998.  Atrophy 
of both legs was noted bilaterally, and a drawer sign was 
also noted on the left.  There was also medial and lateral 
instability of the left knee.  Range of motion was from zero 
to 110 degrees.  X-rays were described as unremarkable.  This 
examiner specifically stated that the veteran's 
incoordination, fatigue and weakness was related to his 
underlying multiple sclerosis.  In a June 1999 addendum, the 
examiner stated that the veteran's service connected 
residuals, in conjunction with his inability to compensate 
due to multiple sclerosis, precluded gainful employment.

The report of a May 2004 VA examination provides that the 
veteran reported pain in the leg associated with instability, 
as well as weakness, a burning sensation in the joint, and 
some locking-up.  He said that he usually wore a knee brace 
secondary to the instability.  He denied significant 
stiffness.  He was on a non-steroidal anti-inflammatory drug 
but denied any significant benefit.  He had minimal activity, 
primarily due to his multiple sclerosis.  He denied 
significant flare-ups.  He used a walker and a motorized 
mobility device.  He said that he was primarily limited 
secondary to his multiple sclerosis, and it was his multiple 
sclerosis, not his leg disability, that precluded employment.  

On physical examination, the veteran walked with a walker and 
a very antalgic gait.  There was a bony lesion on the 
proximal portion of the left tibia that was non-tender to 
palpation.  There was a slightly depressed scar on the medial 
aspect of the left tibia that was 2 by 3 cm.  It was non-
tender to palpation and there was no inflammation, edema, 
keloid formation, or limitation of function.  Range of motion 
was from zero degrees extension to 110 degrees flexion, with 
pain.  Results of radiographic, EMG, and bone scan 
examinations were attached to the examination.  

The pertinent assessment was status-post left tibia/fibula 
fracture; no evidence of significant changes of the left leg 
on triple phase bone scan; and left knee instability, per 
physical examination.  The examiner commented that the 
veteran's service-connected knee disability was exacerbated 
by his non-service-connected multiple sclerosis, but it was 
impossible to distinguish the symptomatology attributable to 
his multiple sclerosis from his left tibia and fibula 
fracture in terms of weakness and instability.  The veteran's 
pain could be attributed to his fracture, as he had no EMG 
evidence of neuropathy or radiculopathy that would be 
attributable to multiple sclerosis.  The veteran denied any 
significant flare-ups of leg pain but described a constant 
burning sensation in the left knee, which was constant.  
Thus, there would not be any significant limitation of motion 
as the veteran denied flare-ups.  The veteran's left leg 
would not limit his ability to be employed in a sedentary 
position.  The veteran himself stated that he would be 
limited primarily secondary to his multiple sclerosis.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for residuals of 
a left tibia and fibula injury.  

An evaluation in excess of 30 percent is not provided under 
Diagnostic Code 5257.  In the absence of ankylosis, 
Diagnostic Code 5256 is not applicable.  Likewise, as the 
veteran does not have true nonunion of the tibia and fibula, 
a 40 percent evaluation under Diagnostic Code 5262 is not 
warranted.  Finally, as the veteran had range of motion from 
zero to 110 degrees at the March 1998 and May 2004 VA 
examinations, an evaluation in excess of 30 percent is not 
warranted under Diagnostic Code 5261.  Ultimately, there are 
no other potentially applicable diagnostic codes that would 
allow for a higher evaluation on an individual basis.

The Board recognizes the veteran's complaints of left knee 
pain.  His left knee disability is rated under Code 5257 on 
the basis of instability.  The Board notes that application 
of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca is not appropriate 
where, as here, the diagnostic code is not predicated on loss 
of range of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996) (specifically addressing the evaluation of a knee 
disability under Code 5257).  But see Spurgeon v. Brown, 10 
Vet. App. 194 (1997) (even if a separate rating for pain is 
not required, the Board is still obligated to provide reasons 
and bases regarding application of the regulation).  The 
veteran's residuals of a left tibia and fibula injury do not 
warrant an evaluation in excess of 30 percent, even with 
consideration of sections 4.40 and 4.45 for functional loss, 
assessed on the basis of increased limitation of motion, 
pursuant to the guidelines set forth in DeLuca.  The Board 
finds that his symptoms, including pain, are adequately 
addressed and contemplated by the 30 percent evaluation under 
Diagnostic Code 5257.  As stated, the evidence does not show 
that the veteran's pain results in additional limitation of 
motion that more nearly approximates limitation of extension 
to 30 degrees, as required for a 40 percent evaluation under 
Diagnostic Code 5261.  That is, there is no evidence of 
additional loss of motion due to pain supported by objective 
findings, or weakness, fatigue, incoordination or flare-ups 
of symptoms that result in additional loss of motion, to a 
degree that would support a rating in excess of 30 percent.  
In fact, the veteran reported during his May 2004 VA 
examination that while he did have a constant burning 
sensation in his left knee, he did not have flare-ups.  Thus, 
the Board finds that the veteran's current 30 percent 
evaluation appropriately addresses his symptoms, and an 
evaluation in excess of 30 percent under Diagnostic Codes 
5260 or 5261, including consideration of sections 4.40, 4.45 
and 4.59, is not warranted.  DeLuca, 8 Vet. App. at 202.

The Board is cognizant of the law that permits separate 
ratings for arthritis and instability of a knee.  
Specifically, the VA General Counsel has held that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257 because the 
arthritis would be considered an additional disability 
warranting a separate evaluation even if the limitation of 
motion was not compensable.  See VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997).  Likewise, the VA General 
Counsel has also held that, when x-ray findings of arthritis 
are present and a veteran's knee disability is evaluated 
under Code 5257, the veteran would be entitled to a separate 
compensable evaluation under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98 (Aug. 14, 1998).  However, in this case, 
service connection is not in effect for arthritis of the left 
knee.  X-ray examinations, to include the most recent one 
performed in May 2004, have been negative for arthritis.  
Thus, separate ratings are not warranted under the cited 
legal authority.

The Board recognizes the veteran's assertions that the 
symptoms of his left knee disability warrant an evaluation in 
excess of 30 percent.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as questions relating to criteria for a higher rating 
that require a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
As a result, his own assertions do not constitute competent 
medical evidence that the symptoms caused by his service-
connected left knee disability warrant an evaluation in 
excess of 30 percent under the applicable criteria.  

The Board also observes that in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is made.  
38 C.F.R. § 3.321(b)(1).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  There is no evidence in the claims 
file of particular circumstances that render impractical the 
application of the regular rating criteria to the veteran's 
left knee disability, nor is there any indication that the 
veteran's left knee disability has required any recent 
hospitalization.  There is no documentary evidence that 
because of his left knee disability the veteran has been 
uniquely economically harmed beyond the degree of disability 
anticipated at the current 30 percent evaluation.  

While the examiner who performed the March 1998 VA 
examination stated in the June 1999 addendum that this 
disability precluded the veteran from obtaining gainful 
employment, he did not substantiate that opinion.  The 
examiner did not explain why the veteran could not, in the 
abstract (thus eliminating his multiple sclerosis from the 
equation) perform office work or other jobs not requiring 
manual labor. While the record does reflect that the veteran 
is in fact unemployable, it is clear that such is a result of 
his multiple sclerosis, and not his service-connected 
disability standing alone.

The veteran has not contended that his service-connected left 
knee disability impairs his employment in any way.  He has 
submitted no employment records referring to any poor job 
performance stemming from his service-connected left knee 
disability, or any medical records showing frequent treatment 
of his left knee disability that would interfere with 
employment.  The May 2004 VA examination report provides that 
the veteran's left leg would not limit his ability to be 
employed in a sedentary position, and that he himself stated 
that he was limited in employment primarily secondary to his 
multiple sclerosis.  

The Board recognizes that the exceptional or unusual 
disability picture mentioned in section 3.321(b)(1) 
reasonably contemplates factors other than marked 
interference with employment or frequent periods of 
hospitalization.  Johnston v. Brown, 10 Vet. App. 80, 86 
(1997).  However, such factors would be apparent from the 
record and necessarily relate to the service-connected 
disability.  See, e.g., Smallwood v. Brown, 10 Vet. App. 93, 
97-98 (1997) and Spurgeon v. Brown, 10 Vet. App. 194, 197 
(1997).  In this case, no such factors are apparent from a 
review of the record before the Board.

The Board also recognizes that the veteran has a scar on the 
left knee.  In general evaluation of the same disability or 
the same manifestations of disability under multiple 
diagnoses (i.e., pyramiding) is to be avoided.  38 C.F.R. § 
4.14 (2004); see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the disabling symptomatology is duplicative or 
overlapping.  The claimant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
supra.  

Effective August 30, 2002, the VA revised the criteria for 
evaluating skin disabilities. 67 Fed. Reg. 49590-49599 
(2002).  The RO has not provided the veteran either the old 
or the revised rating criteria for scars.  However, the 
veteran's scar was described in the May 2004 VA examination 
report as slightly depressed but non-tender to palpation and 
without inflammation, edema, keloid formation, or limitation 
of function.  The competent medical evidence shows that the 
veteran's scar results in no additional functional 
impairment.  38 C.F.R. § 4.118 (prior to August 30, 2002); 38 
C.F.R. § 4.118 (2004).  Thus, the RO's failure to provide the 
veteran the pertinent rating criteria is harmless error.

As the preponderance of the evidence is against the claim for 
an increased evaluation, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert, supra; Ortiz, 
supra.


ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for 
multiple sclerosis is denied.

Entitlement to an evaluation in excess of 30 percent for 
residuals of a left tibia and fibula injury is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


